Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nitani et al. (US 2014/0256884), cited by applicants.
Regarding claims 1 and 3, the reference discloses a copolymer containing an acrylate containing block “A” (see structure II in claim 2 wherein R4 is hydrogen)  as in applicants block “B” and a block “B” which may contain 3-methyl-3 butenyl methacrylate (fourth line from the end of paragraph 49) as in applicants block “A” and corresponding to W=3 carbon hydrocarbon and R1- a hydrocarbon of one carbon atom as in claim 6. With regard to the characteristic of claim 3, unsaturated moieties are understood by those skilled in the art to be free radically polymerizable and thus active energy ray polymerizable and hence the characteristic of claim 3 would be assumed present by those skilled in the art. Regarding the limitation in claim 1 that the acrylic block is 30-99% of the block copolymer note paragraph 62 disclosing that the ratio of blocks is preferably 40:60 to 60:40 and note also that this ratio is subsumed by the range of claim 11. With regard to claim 10, note block copolymer molecular weights of 1000-200,000 at paragraph 64. With regard to claims 8 and 9 note that applicants block molecular weights are implied for block copolymer molecular weights of for instance 200,000 and 60:40 to 40:60 block ratios as disclosed by the reference. Note paragraph 36 for acrylates as in claim 4. With regard to claims 1-4, 6 and 8-11, while the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference discussed above would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Regarding claims 2 and 7, note paragraph 50 and 51 where “another repeating unit” in block “B” may be present and note examples 1 and 2 where the other repeating unit is methyl methacrylate in all cases present at a level of less than 50 mol % but greater than 0.1 mol % and the remainder being monomer units of Formula 1 and thus the monomer units of formula 1 are present at the same level as the partial structure of claims 2 and 7. While the reference doesn’t particularly point to the level of monomeric units required by present claims 2 and 7, to use such monomeric amounts when producing “B” blocks having 3-methyl-3 butenyl would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing since the equivalence of all monomers of formula I is taught by the reference absent any showing of surprising or unexpected results. 

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 8-31-22 have been fully considered but they are not persuasive. Nitani discloses applicants block ratios at paragraph 62. It is not the position of the Office that the reference discloses any examples according to the invention and thus anticipates the claims. Applicants argue unexpected results. However, unexpected results are applicants burden to proffer and explain and must be with the closest prior art. No data comparative to Nitanis’ examples are of record. At the paragraph bridging pages 5 and 6 applicants argue that their weight fractions are not taught by the reference However, applicants weight fractions are taught at paragraph 62.Regarding applicants argument pertaining to claim 4, applicants monomers are taught at paragraph 36.The Office agree that applicants amendment to claim 5 overcomes the reference.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
10-6-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765